 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE L. ARDDS,                                 Case No. 1:18-cv-01324-LJO-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING IN PART PLAINTIFF’S
                                                        MOTION FOR EXTENSION OF TIME TO
13           v.                                         FILE SECOND AMENDED COMPLAINT
14    HICKS, et al.,                                    (ECF No. 30)
15                       Defendants.                    THIRTY (30) DAY DEADLINE
16

17          Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 31, 2019, the Court issued a screening order directing Plaintiff to either file a

20   second amended complaint or a notice of voluntary dismissal within thirty days. (ECF No. 29.)

21          Currently before the Court is Plaintiff’s motion for a 60-day extension of time. (ECF No.

22   30.) Plaintiff states that he did not receive the Court’s screening order until November 14, 2019,

23   and due to his new mental health placement in the California Medical Facility for psychiatric

24   treatment and the need for his legal property from CSP Corcoran, he requires an extension of time

25   to prepare his amended complaint. (Id.)

26          Having considered the request, the Court finds good cause to grant, in part, the requested

27   extension of time. Fed. R. Civ. P. 6(b). However, the Court finds that an extension of thirty days,

28   rather than sixty, is reasonable under the circumstances.
                                                       1
 1        Accordingly, it is HEREBY ORDERED that:

 2        1. Plaintiff’s motion for extension of time, (ECF No. 30), is GRANTED IN PART;

 3        2. The Clerk’s Office shall send Plaintiff a complaint form;

 4        3. Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 5              second amended complaint curing the deficiencies identified by the Court’s October

 6              31, 2019 screening order or file a notice of voluntary dismissal; and

 7        4. If Plaintiff fails to comply with this order, this action will be dismissed for failure

 8              to state a claim, failure to prosecute, and failure to obey a court order.

 9
     IT IS SO ORDERED.
10

11     Dated:     November 20, 2019                          /s/ Barbara    A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
